Exhibit 10.15
SALARY DEFERRAL & SAVINGS RESTORATION
PLAN
Originally Adopted — April 26, 1994
Last Amended – January 1, 2009
E. I. du Pont de Nemours and Company

 



--------------------------------------------------------------------------------



 



-2-

SALARY DEFERRAL & SAVINGS RESTORATION PLAN
I. PURPOSE
     The purpose of this Plan is to provide an eligible employee with the
opportunity to defer, until termination of employment, receipt of salary that,
because of compensation limits imposed by law, is ineligible to be considered in
calculating benefits within the Company’s tax-qualified defined contribution
plan(s) and thereby recover benefits lost because of that restriction.
II. ADMINISTRATION
     The administration of this Plan is vested in the Benefit Plans
Administrative Committee appointed by the Company. The Committee may adopt such
rules as it may deem necessary for the proper administration of the Plan, and
may appoint such person(s) or group(s) as may be judged necessary to assist in
the administration of the Plan. The Committee’s decision in all matters
involving the interpretation and application of this Plan shall be final. The
Committee shall have the discretionary right to determine eligibility for
benefits hereunder and to construe the terms and conditions of this Plan.
III. ELIGIBILITY
     An employee of the Company who is Grade 7 or above (or equivalent level for
a participating subsidiary) shall be eligible to participate in this Plan
(hereinafter “Participant”). Effective January 1, 2007, employees eligible to
participate in the Retirement Savings Plan shall not be eligible to participate
in this Plan.
     For purposes of this Plan, the term “Company” means E.I. du Pont de Nemours
and Company, any wholly-owned subsidiary or part thereof and any joint venture,
partnership, or other entity in which E.I. du Pont de Nemours and Company has an
ownership interest, provided that such entity (1) adopts this Plan with the
approval of the E.I. du Pont de Nemours and Company and (2) agrees to make the
necessary financial commitment in respect of any of its employees who become
Participants in this Plan.
IV. PARTICIPANTS’ ACCOUNTS

  (A)             Participant Contributions. A Participant may elect to defer
receipt of a percentage of compensation (as defined in the tax-qualified defined
contribution in which the individual participates) in excess of the amount
prescribed in Internal Revenue Code Section 401(a)(17), and have the dollar
equivalent of the deferral percentage credited to a Participant Account under
this Plan. The deferral percentage elected under this Plan



--------------------------------------------------------------------------------



 



-3-



      shall not exceed 6%. Except as provided below, such deferral election will
be made prior to the beginning of each calendar year and will be irrevocable for
that calendar year.                   For purposes of a Participant’s first year
of participation in this Plan, the compensation deferral election must be made
within 30 days of the date the employee first becomes eligible to participate in
the Plan, and no later than 30 days prior to the first day of the month for
which compensation is deferred, and will be irrevocable for the remainder of
that calendar year.     (B)             Company Contributions. To the extent
that a Participant makes a deferral election under the terms of subparagraph
(A) above, the Company will credit to that Participant’s Account in this Plan an
amount equivalent to the company matching contribution that would be provided to
that Participant under the terms of the Company’s tax-qualified defined
contribution plan(s) in which (s)he is participating.     (C)  
          Company Non-elective Contributions. For each employee eligible to
participate in this Plan, who is eligible to participate in the Savings and
Investment Plan, whether or not he or she makes a deferral election under the
terms of subparagraph (A) above, the Company will credit to that Participant’s
Account in this Plan an amount equal to 3% of the employee’s compensation (as
defined in the Savings and Investment Plan) in excess of the amount prescribed
in Internal Revenue code Section 401(a) (17).     (D)             Earnings
Equivalents. Credits for Participant Contributions and Company Contributions
shall be treated as having been invested in one or more of the investment
options available for the ongoing deposit of new employee contributions in the
Savings & Investment Plan of E. I. du Pont de Nemours and Company. Additional
credit (or debit) amounts will be posted to the Participant’s Account in this
Plan based on the performance of those investment options.                   The
Participant shall have the right to:

  (1)   designate which of the available investment options are to be used in
valuing his/her Account under this Plan, subject to the rules governing
investment direction in the Savings & Investment Plan of E. I. du Pont de
Nemours and Company; and/or     (2)   change the designated investment options
used in valuing his/her Account under this Plan, subject to the rules governing
investment



--------------------------------------------------------------------------------



 



-4-



      direction and/or transfers among funds in the Savings & Investment Plan of
E. I. du Pont de Nemours and Company.

  (E)             Credits to Accounts. Participant Contributions, Company
Contributions and Earnings Equivalents shall be credited (or debited) to the
Participant’s Account under this Plan as unfunded book entries stated as cash
balances, and will not be payable to Participants until such time as employment
with the Company terminates. The cash balances in Participant Accounts shall be
unfunded general obligations of the Company, and no Participant shall have any
claim to or security interest in any asset of the Company on account thereof.

V. VESTING
     Participant Contributions and Company Contributions and Earnings
Equivalents shall be vested at the time such amounts are credited to the
Participant’s Account. Company Non-elective Contributions and Earnings
Equivalents thereto shall be vested after the employee completes 3 years of
service, as defined in the Savings and Investment Plan.
VI. PAYMENT OF BENEFITS
     Amounts payable under this Plan shall be distributed in one of the
following forms and at a time as elected by the Participant: (1) a lump sum at
termination of employment, or in any year up to five years after termination of
employment; or (2) annual installments for up to 15 years, beginning in the year
of termination of employment or in any of the first five years following
termination of employment.
     If the Participant does not make a valid election as to form and time of
distribution, or upon the Participant’s death, amounts payable shall be
delivered in a cash lump sum as soon as practical after termination of
employment or death. Notwithstanding any provision of this Plan to the contrary,
amounts payable to an officer of the Company shall be paid no sooner than the
sixth month anniversary of the employee’s termination date. All payments under
this Plan shall be made by, and all expenses of administering this Plan shall be
borne by, the Company.
VII. NON-ASSIGNMENT
No assignment or alienation of the rights and interests of participants,
beneficiaries and survivors under this Plan will be permitted or recognized
under



--------------------------------------------------------------------------------



 



-5-

any circumstances. Plan benefits can be paid only to participants, beneficiaries
or survivors.
VIII. RIGHT TO MODIFY
     The Company reserves the right to change or discontinue this Plan in its
discretion by action of the Compensation & Benefits Committee.